Citation Nr: 0605125	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to August 
1975, and from June 1978 to December 1980.  The appellant is 
his former wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 Special Apportionment Decision 
of the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In her VA Form 9 (substantive appeal) received in February 
2004, the appellant indicated that she wanted a hearing 
before a Veterans Law Judge in Washington, DC (i.e., a 
Central Office hearing).  In January 2006, she requested a 
Board videoconference hearing instead of a Central Office 
hearing.  She asked that such hearing be scheduled for her at 
the Los Angeles, RO.  Such a hearing should be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 19.100, 20.703, 20.704 (2005).

The Board notes that the veteran resides within the 
jurisdiction of the Winston-Salem, North Carolina, RO, and 
had indicated previously that he was planning on attending 
the Central Office hearing.  Contested claim procedures 
should be followed.  The veteran should be advised that he is 
not required to be present in Los Angeles for the hearing, 
and at a minimum, can present testimony in person at Central 
Office during the video conference hearing with the 
appellant.  



Accordingly, the case is remanded for the following action:

The RO should schedule the appellant for 
a Board videoconference hearing at the RO 
in Los Angeles.  The veteran should also 
be advised of the place and time of the 
hearing, and be notified of his options 
of locations for presenting testimony 
during the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

